Case 1:17-cv-00642 Document 99 Filed 07/15/19 Page 1 of 2 PagelD #: 897

IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA
BLUEFIELD DIVISION

FREEDOM FROM RELIGION
FOUNDATION, INC., et al,

Plaintiffs,
Civil Action No.: 1:17-ev-00642

|
|
|
|
|
Vv. |
| Hon. David A. Faber
MERCER COUNTY BOARD |
OF EDUCATION, et al.,

|

Defendants.

CERTIFICATE OF SERVICE
I, Kermit J. Moore, counsel for defendant, Deborah Akers, hereby certify
that on the 15th day of July, 2019, 1 electronically filed the Certificate of Service with the
Clerk of the Court using CM/ECF system confirming service of DEBORAH AKERS’
RESPONSES TO PLAINTIFFS’ FIRST REQUESTS FOR PRODUCTION OF
DOCUMENTS, INTERROGATORIES, AND REQUESTS FOR ADMISSIONS TO
DEFENDANT DEBORAH AKERS upon counsel of record, via e-mail:

Marcus B. Schneider, Esquire

Steele Schneider

428 Forbes Avenue, Suite 700
Pittsburgh, Pennsylvania 15219
marcschneider@steeleschneider.com

Patrick C, Elliott, Esquire
Christopher Line, Esquire

Freedom from Religion Foundation
Post Office Box 750

Madison, Wisconsin 53701
Patrick@ffrf.org

chris@ffrf.org
Case 1:17-cv-00642 Document 99 Filed 07/15/19 Page 2 of 2 PagelD #: 898

Kristina T. Whiteaker, Esquire
David L. Grubb, Esquire

The Grubb Law Group

1114 Kanawha Boulevard, East
Charleston, West Virginia 25301
kwhiteaker@grubblawgroup.com
dgrubb@grubblawgroup.com

Hiram S. Sasser, III, Esquire
Jeremiah G. Dys, Esquire

Reed N. Smith, Esquire

First Liberty Institute

2001 West Plano Parkway, Suite 1600
Plano, Texas 75075
hsasser@firstliberty.org
jays@firstliberty.org
reednsmith@gmail.com

/s/ Kermit J. Moore
